CAROLINE W. B. ATKINSON, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Atkinson v. CommissionerDocket No. 11259.United States Board of Tax Appeals5 B.T.A. 828; 1926 BTA LEXIS 2767; December 16, 1926, Promulgated *2767 Caroline W. B. Atkinson pro se.  W. F. Gibbs, Esq., for the respondent.  LITTLETON*828  LITTLETON: The Commissioner determined a deficiency of $136.85 for the calendar year 1922 as a result of his decision that petitioner realized a profit of $5,583.06 upon the sale of certain real property, instead of a profit of $4,233.06 as claimed by the petitioner.  *829  FINDINGS OF FACT.  Petitioner is a resident of Scarsdale, N.Y.  Prior to and on March 1, 1913, she was the owner of certain land upon which was situated a four-story residential building containing two apartments.  The apartment consisting of the first and second floors was used and occupied by petitioner as her residence, and the other apartment consisting of the third and fourth floors was rented.  The value of the entire property on March 1, 1913, was $20,000, of which $5,000 represented the value of the land and $15,000 the value of the building.  The land enhanced in value steadily from 1913 to the date of sale of the property in 1922.  Due to increased costs of building and materials, the replacement cost of the building would have exceeded the cost or March 1, 1913, value at any*2768  time between 1913 and 1922.  Similar houses in the same vicinity showed constantly increasing sales prices during the period from 1913 to 1922.  In the year 1922 petitioner sold the property above mentioned for $24,233.06 and reported in her return for that year a profit of $4,233.06, being the difference between the March 1, 1913, value and the sales price.  The Commissioner determined a profit of $5,583.06, computed as follows: Selling price$24,233.06Value of building at March 1, 1913$15,000March 1, 1913, value of 1/2 of building rented7,500Depreciation, 9 years at 2% per annum on $7,5001,350.00Total25,583.06Less: March 1, 1913, value20,000.00Profit5,583.06Judgment will be entered for the Commissioner.  Appeal of Even Realty Co., 1 B.T.A. 355">1 B.T.A. 355.